Citation Nr: 1827207	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a peripheral nerve disorder of the bilateral lower extremities, to include as secondary to service-connected low back strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In connection with his August 2011 substantive appeal, the Veteran requested a Board hearing.  However, in March 2012, he submitted a statement indicating that he wished to cancel his pending hearing before the Board.  Consequently, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2017).

In July 2016, the Board remanded the case, which, at the time, also included a claim for service connection for sleep apnea, for additional development.  While on remand, an October 2016 rating decision granted service connection for sleep apnea, and, as the full benefit sought on appeal has been awarded with regard to such issue, it is no longer before the Board.  

Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought an expert medical opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in February 2018.  Such opinion was received in April 2018.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his peripheral nerve disorder, diagnosed as bilateral lumbar radiculopathy, is proximately due to his service-connected low back strain.  



CONCLUSION OF LAW

The criteria for service connection for bilateral lumbar radiculopathy have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral lumbar radiculopathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran does not contend, and the evidence does not show, that his peripheral nerve disorder of the bilateral lower extremities had its onset in, or is otherwise related to, his service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his bilateral lumbar radiculopathy is caused or aggravated by his service-connected low back strain.  

The evidence of record shows that the Veteran currently has diabetic neuropathy and lumbar radiculopathy of the bilateral lower extremities.  See March 2018 VHA opinion.  Consequently, the only remaining inquiry is whether such disorders are caused or aggravated by his service-connected low back strain.

The Veteran's VA treatment records reflect that, in April 2002, he reported the onset of intense, burning low back pain after picking up his father's body in June 2001.  He indicated that such pain later spread downward into the right leg to mid-calf.  The Veteran's VA physician noted that, according to a written report, the Veteran had an MRI on May 7, 2001, which was conducted at a private facility, showing spinal stenosis at L3-L4-L5 with a bulging disk at L5-S1 extending posteriorly to the right and also to the left.  Upon physical examination, straight leg raising was positive bilaterally, Patrick's test was positive bilaterally for hip and low back pain, strength was 4/5 in both lower limbs, deep tendon reflexes were trace at the knees and the ankles, and sensory examination showed a definite decrease in perception of cold touch and 64 Hertz vibration below the knees but deep pain evoked by pressure on the Achilles tendons was preserved. He had Romberg sway and minimal tandem gait ataxia.  Diagnoses included degenerative joint disease of the lumbosacral spine and peripheral neuropathy.  Thereafter, a diagnosis of lumbar radiculopathy was rendered in December 2002 with complaints of mostly numbness of anterior thighs bilaterally.  In April 2004, the Veteran denied having diabetes, but was recommended to have such condition assessed.  Thereafter, in December 2004, it was noted that he was diabetic.

At a July 2010 VA examination referable to the Veteran's back disability, he complained of intermittent moderate pain down both lateral legs and inner thighs accompanied by numbness and tingling.  He indicated that the pain and paresthesias stop at the lateral knees.  Upon physical examination, straight leg raising was positive bilaterally; however, strength was 5/5, deep tendon reflexes were 2+, and pulses were 2+ in the lower extremities.  Additionally sensory was intact to monofilament and vibration.  The diagnosis was residuals of back injury/strain.

In order to ascertain the nature and etiology of the Veteran's claimed peripheral neuropathy disorder of the bilateral lower extremities, he was afforded a VA examination in April 2012.  At such time, he reported that he developed a burning pain in the lateral aspect of his right and left thighs about six or seven years ago and that the burning sensation spread to his feet about one to two years ago.  He also indicated that he was recently diagnosed with diabetic peripheral neuropathy. After nerve testing, the VA examiner found that the Veteran's left and right lower extremities were affected by diabetic peripheral neuropathy and that he had mild incomplete paralysis of both left and right anterior tibial (deep peroneal) nerves and mild incomplete paralysis of both left and right external cutaneous nerve of the thighs.  Based on these findings, the examiner opined that the Veteran's neuropathy was not caused by his service-connected lumbar spine disorder.  Rather, the examiner noted that the Veteran is a diabetic and opined that his symptoms are more likely related to his diabetic neuropathy.

The Veteran was afforded another VA examination in July 2016 for the express purpose of obtaining an addendum opinion regarding whether the Veteran's diabetic neuropathy was aggravated by his service-connected back disability. At such time, the Veteran described constant tingling and burning sensation in his feet with numbness underneath the toes.  He also said that his anterior thighs would burn when he stood for long periods of time.  The Veteran stated that the symptoms had progressed over the past year.  At such time, the examiner opined that the Veteran's diabetic peripheral neuropathy had not been aggravated beyond its natural progression by the service-connected back condition.  In support of such opinion, the examiner noted that sprains and strains involving the lumbar spine do not typically cause or aggravate peripheral neuropathy beyond its natural progression and the examiner found no evidence to suggest that the Veteran's neuropathy had been permanently worsened beyond its natural progression (compared to the 2012 examination).  The examiner also stated that the Veteran's current complaints were consistent with diabetic peripheral neuropathy involving the bilateral lower extremity and foot.  In addition, the examiner stated that, according to medical literature, nerve pain associated with diabetic peripheral neuropathy typically occurs in an ascending pattern bilaterally, meaning it starts distally and travels up an extremity.  The examiner concluded that, unlike diabetic nerve pain, radicular or sciatic pain is general associated with the lower back and tends to travel from the lower back to the hips/buttocks and down each leg.

However, neither the April 2012 nor July 2016 VA examiner's addressed the evidence of record indicating that, in addition to diabetic peripheral neuropathy, the Veteran may also have a diagnosis of lumbar radiculopathy.  Therefore, the Board obtained an expert medical opinion through VHA in April 2018.

In this regard, the VHA examiner, a neurologist, opined that it was at least as likely as not that the Veteran has a diagnosis of bilateral lumbar radiculopathy in addition to diabetic neuropathy.  As rationale, he explained that, during the Veteran's April 2002 neurology evaluation, he stated that his low back pain started in June 2001 after picking up his father's body and pain radiated down into his right leg.  He also explained that a May 7, 2001 MRI indicated spinal stenosis at L3-L4-L5 with a bulging disk at L5-S1 extending posteriorly to the right and also to the left.  He also noted that there was possible nerve root impingement on the right at L5-S1.  He continued that, straight leg raise testing was positive bilaterally, but also sensory examination was consistent with peripheral neuropathy.  He further explained that precipitating factors, symptoms, examination and radiological evidence were adequate to diagnose lumbar radiculopathy during an April 2002 neurology evaluation.  

Additionally, the VHA examiner opined that it was at least as likely as not that such disorder is associated with or otherwise caused by or aggravated by the Veteran's service-connected low back strain.  As rationale, he explained that low back strain can aggravate the symptoms of lumbar radiculopathy.  He further stated that the Veteran had symptoms/signs of lumbar radiculopathy in April 2002 and any subsequent low back strain could have led to a "flare up" causing increased lower back pain.

Based on the foregoing, while the medical evidence of record indicates that the Veteran's diabetic neuropathy of the bilateral lower extremities is not caused or aggravated by his low back strain, the Board finds that the April 2018 opinion is highly probative regarding whether the Veteran has a diagnosis of bilateral lumbar radiculopathy related to his service-connected low back strain.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his diagnosed bilateral lumbar radiculopathy is proximately due to his service-connected low back strain.  Consequently, service connection for bilateral lumbar radiculopathy is warranted.


ORDER

Service connection for bilateral lumbar radiculopathy is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


